UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6637



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DWIGHT JEFFERS,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. Frank W. Bullock, Jr., Chief
District Judge. (CR-92-155-D, CA-97-404-1)


Submitted:   November 10, 1998         Decided:     December 15, 1998


Before ERVIN and MOTZ, Circuit Judges, and PHILLIPS, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Dwight Jeffers, Appellant Pro Se. Lisa Blue Boggs, Assistant United
States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Dwight Jeffers seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West 1994 &

Supp. 1998). We have reviewed the record and the district court’s

opinion accepting the recommendation of the magistrate judge.   As

the district court held, Jeffers was not prejudiced by counsel’s

assertedly erroneous advice. Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the

district court. United States v. Jeffers, Nos. CR-92-155-D; CA-97-

404-1 (M.D.N.C. Mar. 26, 1998). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                         DISMISSED




                                2